DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/18/2018 and 02/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Status

Claims 1-3 have been amended; support for claims 1-3 is found on page 7.
Claims 4 has been cancelled.
Claim 7 has been added, support is found in Figure 4 and paragraph [0025]). No new matter has been added.
Claims 1-3 and 5-7 are currently pending and have been examined on the merits in this office action.

Response to Amendment
The amendment submitted 02/12/2021 overcomes the prior art of record and therefore the rejection filed 11/09/2020 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 20130196186-hereinafter Yokoyama) in view of Poirier et al (US 5998051-hereinafter Poirier).

Regarding claim 1, Yokoyama teaches a battery with an electrode body (Yokoyama electrode assembly 11), an electrolyte solution (Yokoyama [0058]) in a case that accommodates the electrode body and the electrolyte solution (Yokoyama Figure 1a), and a sealing body (Yokoyama Figure 2 functions to seal the battery)
wherein the sealing body includes a current interrupt mechanism (Yokoyama Figure 2; Current interruption mechanism 35) in which a valve member (Yokoyama inversion plate 33 is read as the valve member) and an internal terminal plate (Yokoyama Positive electrode collector 16 is the terminal plate) are joined to each other with an insulating plate (Yokoyama insulating member 34) that includes a hollow portion interposed there between (Yokoyama through hole 34a), 
wherein the internal terminal plate is joined to a lead that extends from the electrode body (Yokoyama [0067], positive electrode collector 16 is connected to the positive electrode substrate exposed portion 14 of the wound electrode assembly 11),

wherein the hollow portion and the thin portion are concentric with each other when viewed from a direction perpendicular to the internal terminal plate (Yokoyama Figure 2; through hole 34a and thine portion 16e are aligned with each other),
and wherein D1/D2 is no less than 0.56 and no more than 1 where D1 is a diameter of the thin portion, and D2 is a diameter of the hollow portion (Yokoyama Figure 2; the thin portion 16e and the through hole 34a appears to be the same size so the ratio of D1/D2=1).
Yokoyama teaches where the battery cell is a prismatic battery and not a cylindrical battery and thus the tubular and cylindrical elements are not taught by Yokoyama. Yokoyama also fails to teach of the crimping of a portion of the exterior case.
Poirier discloses current interrupt assembly for electrochemical cells to increase the safety of the battery by preventing pressure buildups. Poirier teaches of the current interrupt assembly being used in both cylindrical and prismatic cells (Poirier Col. 4 lines 1-51). The current interrupt assembly can be used in either of the two shapes of cells (Col.2 lines 20-48) as they will have the same function in both of the cells. Poirier also teaches a crimped portion in the exterior casing (Col. 7 lines 45-64) and the crimped section of cylindrical batteries is common in the art to a skilled artisan.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to change the shape of Yokoyama’s prismatic battery to a cylindrical battery having Yokoyama’s current interruption mechanism as the current interruption mechanism will function the same in the prismatic or cylindrical battery as taught by Poirier. Furthermore, the addition of the crimped portion in the exterior casing can be added to modified Yokoyama’s cylindrical battery casing as it is a common feature of cylindrical batteries as exemplified by Poirier.
In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 2, modified Yokoyama teaches all of the claim limitations of claim 1 above. Yokoyama further teaches wherein a joint between the valve member and the internal terminal plate is formed by being irradiated with high energy rays (Yokoyama [0070] thin portion 16 and inversion plate 33 are laser-welded together).

Regarding claim 3, modified Yokoyama teaches all of the claim limitations of claim 1 above. Yokoyama further teaches wherein the valve member includes a projection that projects toward the internal terminal plate (Yokoyama Figure 2, projecting toward the thin region 16e).


Regarding claim 6, modified Yokoyama teaches all of the claim limitations of claim 1 above. Yokoyama further teaches wherein the sealing body includes a terminal cap that is disposed on the valve member (Yokoyama; see Figure 3 below, the selected area can be the cap that is disposed on the valve member/inversion plate 33)

    PNG
    media_image1.png
    485
    815
    media_image1.png
    Greyscale

Regarding claim 7, modified Yokoyama teaches all of the claim limitations of claim 1 above. Yokoyama further teaches wherein one or more air vents are formed around the hollow portion, each air vent being spaced apart from the hollow portion (Yokoyama; Figure 1A; gas escape valves 22b are formed around the hollow portion of the sealing member).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
As stated above, the prior rejection of record is withdrawn due to the amendments, likewise, leaving Applicant’s arguments moot.
The previous rejection of record for claim 1 has been withdrawn in light of the amendment filed on 02/12/2021.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 sites wherein the valve member is exposed to an outside of the battery. Prior Art discloses wherein the valve member is protected with at least a cap plate and is therefore not exposed to the outside of the battery. Yokoyama (US 20130196186) teaches of additional elements that would make up a cap plate and would not expose the inversion plate to the outside of the battery (Yokoyama Figure 2). Poirier (US 5998051) teaches (Figure 6) of an end cap 325 that would encompass and prevent exposure of a valve member to the outside of the battery. These references do not teach nor suggest that the valve member be exposed to the outside of the battery casing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727